Name: 2002/181/EC: Commission Decision of 28 February 2002 approving the plan presented by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg (Text with EEA relevance) (notified under document number C(2002) 627)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  natural environment;  agricultural activity;  food technology;  Europe
 Date Published: 2002-03-02

 Avis juridique important|32002D01812002/181/EC: Commission Decision of 28 February 2002 approving the plan presented by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg (Text with EEA relevance) (notified under document number C(2002) 627) Official Journal L 061 , 02/03/2002 P. 0054 - 0054Commission Decisionof 28 February 2002approving the plan presented by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg(notified under document number C(2002) 627)(Only the French text is authentic)(Text with EEA relevance)(2002/181/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1) thereof,Whereas:(1) Classical swine fever has occurred in the feral pig population in certain eastern areas of Luxembourg.(2) Luxembourg authorities have presented a plan for the eradication of classical swine fever in feral pigs covering the concerned areas of Luxembourg.(3) The submitted plan has been examined by the Commission and found to comply with the provisions of Directive 2001/89/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg is hereby approved.Article 2Luxembourg shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1 from the date of adoption of this Decision.Article 3This Decision is addressed to the Grand Duchy of Luxembourg.Done at Brussels, 28 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.